Order entered March 24, 2104




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00313-CV

                      DR. JANINE CHARBONEAU, D.V.M., Appellant

                                                V.

                        LOURDES HILL ZRINY, ET AL., Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-04035-2013

                                            ORDER
       This is an appeal from the trial court’s February 21, 2014 interlocutory “order regarding

service on defendants.” It was filed March 10, 2014, within the twenty-day time frame allowed

for appeals from interlocutory orders. See TEX. R. APP. P. 26.1(b), 28.1.

       Asserting the trial court has not yet “granted [her] the right to appeal,” appellant has filed

a “motion for extension of time to accept amended notice of accelerated interlocutory appeal

and/or notice of interlocutory appeal.” Because the appeal was timely filed, we DENY the

motion as moot to the extent it seeks an extension of time to file the notice of appeal. See TEX.

R. APP. P. 26.1(b). To the extent the motion seeks additional time for filing an amended notice

of appeal, we DENY the motion as premature because the time for filing an amended notice of

appeal has not lapsed. See TEX. R. APP. P. 25.1(g).
         Although the notice of appeal was timely filed, we question whether we have

jurisdiction over the appeal. Subject to a few mostly statutory exceptions, interlocutory orders

are unappealable until a final judgment is entered. See Lehmann v. Har-Con Crop., 39 S.W.3d
191, 195 (Tex. 2001). Because it does not appear the trial court’s February 21, 2014 order is

appealable, we ORDER appellant to file a letter brief of no more than three pages addressing our

concern. The brief shall be filed no later than April 3, 2014. Appellees shall file any responsive

letter brief of no more than three pages no later than April 14, 2014. If either party relies on

information not before this Court, that party must obtain a clerk’s record from the trial court

containing that information.

       After it has received the jurisdictional briefs, the Court will either (1) order the appeal

dismissed for want of jurisdiction or (2) notify the parties that the Court has jurisdiction over the

appeal and, if appropriate of any pending deadlines. Appellant is cautioned that failure to file the

requested brief may result in dismissal of the appeal without further notice.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE